United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                          June 25, 2007
                               FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                          No. 05-40198
                                        Conference Calendar




UNITED STATES OF AMERICA,
                                                                                 Plaintiff-Appellee,


                                               versus

JAVIER REGALADO-FLORES, also known as Pedro Sanchez,

                                                                               Defendant-Appellant.


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                      (No. 5:04-CR-1387)


           ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

       Javier Regalado-Flores appeals the 24-month sentence he received following his guilty-plea

conviction for illegal reentry, in violation of 8 U.S.C. § 1325. The Guideline range with the

“aggravated felony” enhancement was thirty-three to forty-one months’ imprisonment, but the

statutory maximum under 8 U.S.C. § 1325 was two years. This court previously affirmed the

sentence of Regalado-Flores. United States v. Regalado-Flores, 185 F. App’x 397 (5th Cir. 2006).


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
The Supreme Court vacated and remanded the case for reconsideration in light of Lopez v. Gonzalez,

127 S.Ct. 625 (2006). Regalado-Flores v. United States, 127 S.Ct. 1147 (2007). Following the

Supreme Court's remand, we requested and received supplemental letter briefs from both parties

regarding the impact of Lopez.

        Regalado-Flores argued for the first time in his petition for certiorari that the district court

erred by characterizing his prior state felony convictions for possession of a controlled substance as

“aggravated felonies” for the purposes of U.S.S.G. § 2L1.2(b)(1)(C), thereby enhancing his sentence

by eight levels. This court will not consider a Lopez-related challenge raised for the first time in a

petition for certiorari absent extraordinary circumstances. United States v. Taylor, 409 F.3d 675, 676

(5th Cir. 2005).

        Regalado-Flores argues that this court’s holding in Taylor is not controlling because it is

contrary to earlier precedent in this circuit and plain error is therefore the proper standard of review

in this case.1 See United States v. Kubosh, 120 F.3d 47 (5th Cir. 1997). He concedes, however, that

he cannot make the necessary showing of plain error that is required by our precedent in United

States v. Mares, 402 F.3d 511, 521 (5th Cir.), cert. denied, 126 S.Ct. 43 (2005). Without the

“aggravated felony” enhancement, the applicable Guideline imprisonment range for Regalado-Flores

is twenty-four to thirty months, which overlaps with the twenty-four months actually imposed by the

district court in this case. Regalado-Flores has failed to carry his burden of establishing that the error

affected his substantial rights. See United States v. Villegas, 404 F.3d 355, 363-64 (5th Cir. 2005).



        1
        Regalado-Flores also reserves for review his contention that “an error in the application of
the Guidelines that results in use of higher sentencing range should be presumed to affect the
defendant’s rights.” United States v. Knight, 266 F.3d 203, 207 (3d Cir. 2001). This argument is
foreclosed by circuit precedent. See United States v. Wheeler, 322 F.3d 823, 828 n.1.

                                                    2
The district court could, on remand, impose the same sentence. See United States v. Wheeler, 322

F.3d 823, 828 (5th Cir. 2003). Alternatively, it is not reasonably probable that, but for the district

court’s misapplication of the Guidelines, Regalado-Flores would have received a lesser sentence

because the correct Guideline range and the statutory maximum overlap. See United States v. Garza-

Lopez, 410 F.3d 268, 275 (5th Cir. 2005); Villegas, 404 F.4d at 364. Because Regalado-Flores fails

to show plain error, he also fails to meet the much more demanding standard of extraordinary

circumstances. See Taylor, 409 F.3d at 677.

       Accordingly, we conclude that nothing in the Supreme Court’s Lopez decision requires us to

change our prior affirmance in this case. Therefore, we reinstate our judgment affirming the

defendant’s sentence.




                                                  3